EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the NASDAQ Global Select Market.Certain of the prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 2/21/2012 Purchase 2/24/2012 Purchase 4/3/20121 Purchase 4/9/20122 Purchase 4/18/20123 Purchase 4/19/20124 Purchase 1 This transaction was executed in multiple trades at prices ranging from $2.73 – 2.75. 2 This transaction was executed in multiple trades at prices ranging from $2.71 – 2.75. 3 This transaction was executed in multiple trades at prices ranging from $2.68 – 2.70. 4 This transaction was executed in multiple trades at prices ranging from $2.73 – 2.75.
